NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: September 7, 2022


                      S22A0771. MITCHELL v. THE STATE.

        COLVIN, Justice.

        Following a jury trial, Kashawn Mitchell was convicted of

malice murder and related offenses in connection with the shooting

death of Jaron Acklin. 1 Mitchell claims that the evidence presented

at trial was insufficient to support his convictions, that the trial

court erred by admitting his custodial statements into evidence, and



        1On March 16, 2016, a DeKalb County grand jury jointly indicted
Mitchell and Julius Bynum-Horn on charges of malice murder (Count 1), two
counts of felony murder predicated on armed robbery and aggravated assault
(Counts 2 and 3), one count of armed robbery (Count 4), aggravated assault
(Count 5), and possession of a firearm during the commission of a felony (Count
6). Mitchell was tried alone from April 17 through 20, 2017, and the jury found
him guilty of all charges. The trial court sentenced Mitchell to life in prison
without parole for malice murder, a consecutive life sentence with the
possibility of parole for armed robbery, and five years consecutive for the
weapon charge. The remaining counts were either merged for sentencing
purposes or vacated by operation of law. Mitchell timely filed a motion for new
trial, which was amended through new counsel on July 15, 2021. After a
hearing, the trial court denied the motion as amended on December 30, 2021.
The appeal was docketed to the April 2022 term of this Court and submitted
for a decision on the briefs.
that the trial court erred during sentencing. For the reasons that

follow, we affirm.

     1. Mitchell raises two challenges to the evidence supporting

his convictions. First, he asserts that the trial court applied the

incorrect legal standard by reviewing his claims under OCGA §§ 5-

5-20 and 5-5-21 only for legal sufficiency of the evidence. See Holmes

v. State, 306 Ga. 524, 528 (2) (832 SE2d 392) (2019) (holding that,

“when the record reflects that the trial court reviewed the motion for

new trial [on the general grounds] only for legal sufficiency of the

evidence, the trial court has failed to exercise [its] discretion” as the

“thirteenth juror” (citations and punctuation omitted)). In its order

denying Mitchell’s motion for new trial, however, the court noted

that it had reviewed “the record, pleadings, and applicable law,” and

that it had also taken into consideration “the testimony, evidence,

exhibits, and arguments of the parties, as well as the demeanor,

credibility, and veracity of the witnesses presented at the [motion

for new trial] hearing.” Accordingly, “[t]he court did not state the

incorrect standard in its order, and nothing in the record indicates

                                   2
that the court was unaware of its responsibility” in reviewing the

evidence pursuant to the general grounds. Hodges v. State, 309 Ga.

590, 592 (2) (847 SE2d 538) (2020) (citation and punctuation

omitted). Therefore, this portion of Mitchell’s claim fails.

     Mitchell also claims that the evidence presented at trial was

insufficient to support his convictions.       When evaluating the

sufficiency of evidence as a matter of constitutional due process, we

must determine whether, viewing the evidence in the light most

favorable to the verdicts, “any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979) (emphasis omitted). “This Court does not reweigh

evidence or resolve conflicts in testimony; instead, evidence is

reviewed in a light most favorable to the verdict, with deference to

the jury’s assessment of the weight and credibility of the evidence.”

Hayes v. State, 292 Ga. 506, 506 (739 SE2d 313) (2013) (citation and

punctuation omitted).

     Viewing the evidence in this light, the record shows that, on

                                  3
the morning of November 16, 2015, a maintenance worker entered

Acklin’s apartment after one of Acklin’s friends voiced concerns that

she had not heard from him for two days.          Upon entering the

residence, the maintenance worker found Acklin dead of a single

gunshot wound to the head. When the police responded to the scene,

they found Acklin leaning against the wall of his living room with

his hands bound behind his back. Detectives noted that there were

no signs of forced entry or of a struggle. A spent 9mm cartridge

casing was on the living room floor along with empty money clips.

Officers learned that a number of items were missing from the

apartment, including two hoverboards (one red and one blue) and

designer bags.

        A forensic examination of Acklin’s laptop showed that it was

last used on November 13, 2015, around 12:13 p.m. Detectives

reviewed surveillance video of the apartment complex from that

time,     which   showed   two   men   entering   Acklin’s   building.

Approximately an hour later, the same two men exited the building

carrying bags and two hoverboards. The men got into Acklin’s car

                                  4
and drove off.

     During their investigation, detectives learned that Acklin ran

a large, illegal, check-cashing scheme and, because of this, he was

very cautious about who he allowed into his apartment, almost

never permitting strangers or surprise visitors inside. The State

presented evidence that Mitchell and Julius Bynum-Horn were

friends with Acklin and that they had previously helped him move

into his apartment. Phone records showed that the last call Acklin

received on November 13 was from a phone used by Mitchell. On

that day, that same cell phone had pinged a cell tower near Acklin’s

apartment.

     Surveillance video recovered from a nearby Wal-Mart showed

Mitchell and Bynum-Horn riding on hoverboards in the parking lot

on the afternoon of November 13, 2015. The men went inside the

store, purchased gold spray paint and, according to a witness, used

it to change the color of the hoverboards from red and blue to gold.

Detectives searched the residence where Mitchell was staying and

located bullets that matched the caliber and brand of the spent

                                 5
casing found at the crime scene. They also located a red hoverboard

that had been spray-painted gold.

     Detectives called Mitchell after they obtained a warrant for his

arrest.   Mitchell told detectives that he was in New Jersey.

However, based upon a previously obtained order, officers were able

to track Mitchell’s cell phone to his girlfriend’s apartment in Stone

Mountain. Mitchell was arrested at his girlfriend’s residence and,

while inside, officers found one of Acklin’s missing designer bags.

     After his arrest, Mitchell was interviewed by police on two

separate occasions – first on December 21, 2015, and again on

December 23, 2015. During the first interview, Mitchell admitted

that he drove to Acklin’s apartment complex on November 13, but

denied going inside, claiming he could not get through the front

security gate. During the second interview, Mitchell stated the

following. He drove Bynum-Horn over to Acklin’s apartment so that

they could discuss money Acklin owed to Bynum-Horn. While the

three men were in the apartment, Acklin and Bynum-Horn got into

an argument, which turned so heated that both men pulled guns.

                                  6
They eventually calmed down and put their weapons away, but

Bynum-Horn pulled his gun out again during the conversation.

Bynum-Horn forced Acklin against the wall, tied him up and held

him at gunpoint. During this time, Mitchell took about $2,000 in

cash, a hoverboard, and the keys to Acklin’s car and then walked

outside.   Bynum-Horn exited the apartment shortly after with

another hoverboard, a designer backpack, and clothing. Mitchell

and Bynum-Horn then left in Acklin’s car and abandoned it at

another apartment complex located nearby.           Mitchell denied

shooting Acklin.

     Mitchell alleges that the evidence was insufficient to support

his convictions because there was no physical evidence connecting

him to the scene of the crime. Viewing all of the evidence presented

at trial in the light most favorable to the verdicts, however, it was

sufficient as a matter of constitutional due process to authorize a

rational jury to find Mitchell guilty beyond a reasonable doubt of the

crimes charged. See OCGA §§ 16-2-20 (defining party to a crime);

16-5-1 (a) (defining malice murder); 16-8-41 (a) (defining armed

                                  7
robbery); 16-11-106 (b) (defining possession of a firearm during the

commission of a felony). See also Johnson v. State, 296 Ga. 504, 505

(1) (769 SE2d 87) (2015) (explaining that “the State was not required

to produce any physical evidence, as the testimony of a single

witness is generally sufficient to establish a fact, and the lack of

corroboration with physical evidence only goes to the weight of the

evidence and the credibility of the testifying witness, which is solely

within the purview of the jury” (citation and punctuation omitted)).

2. Mitchell claims that the trial court erred by failing to grant in

full the motion to suppress his December 21 and December 23

custodial statements. First, Mitchell contends that his statements

were obtained in violation of OCGA § 24-8-824,2 alleging that his

December 21 statement was induced by the “remotest fear of injury”

because officers threatened him with physical violence, and that his

December 23 statement was induced by “the slightest hope of

benefit” because he was promised a lesser charge in exchange for a


      2  “To make a confession admissible, it shall have been made voluntarily,
without being induced by another by the slightest hope of benefit or remotest
fear of injury.”
                                      8
statement. Second, he claims that his statements were not made

freely and voluntarily as a matter of constitutional due process. We

see no reversible error.

        As an initial matter, there are questions as to whether

Mitchell’s fear of injury and constitutional due process claims are

preserved for ordinary appellate review rather than plain error.

However, we need not decide the preservation issues in this case

because, as discussed below, these claims fail even if we apply

ordinary appellate review. See State v. Kelly, 290 Ga. 29, 33 (2) (a)

(718 SE2d 232) (2011) (when reviewing for plain error, a defendant

must show, among other things, that the legal error was “clear or

obvious, rather than subject to reasonable dispute”).               See also

Dolphy v. State, 288 Ga. 705, 710 (3) (707 SE2d 56) (2011)

(explaining that, where there is no reversible error, “it follows that

there could be no plain error either since plain error does not exist

in the absence of reversible error” (punctuation omitted)).

        Turning to Mitchell’s claims, at a pre-trial Jackson-Denno 3


3   Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       9
hearing, Detectives Stallings and Yeargin testified that, at the

December 21 interview, Mitchell was not under the influence of any

drugs or alcohol and did not appear to suffer from any mental illness.

Prior to beginning the interview, detectives informed Mitchell that

they needed to read him his rights, to which Mitchell responded,

“Yeah, like right to remain silent.” The detectives read Mitchell his

Miranda 4 rights, which he agreed to waive by signing a waiver form.

The detectives testified that Mitchell never requested an attorney,

that he never asked to stop the interview, and that they did not

threaten Mitchell or promise him anything in exchange for his

statements.

     Mitchell’s December 21 interview was audio-recorded and

played for the trial court.        During this interview, Mitchell told

officers that he drove to Acklin’s apartment the night of November

13, but denied ever driving inside the apartment complex.

Throughout the interview, Mitchell denied killing Acklin, noting

that they were friends. One of the detectives explained that being


     4   Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                      10
friends with a person does not stop murders from occurring. He then

said to Mitchell, “I mean, we, -- we could sit here and talk like this

or we can have Freaky[ 5] chase you down, beat you up in an

apartment, and put a gun in your mouth.” Mitchell responded,

“Freaky ain’t gonna do no s**t like that. I’m talking to this man.

This man ain’t gonna do no s**t like that.” Mitchell continued to

deny being present at Acklin’s apartment on the day of his death.

     Mitchell was interviewed a second time on December 23. This

interview was also recorded. Mitchell was read his Miranda rights

and, once again, acknowledged that he understood his rights, agreed

to speak with officers, and signed the waiver form. The detectives

later testified at the motion for new trial hearing that, during this

interview, Mitchell was not threatened in any way and he was not

promised anything in exchange for his statement.

     During this interview, Mitchell asked to speak with someone

from the District Attorney’s office, asking why he should talk to

officers when he was not getting a deal in return. The detectives


     5   “Freaky” was friends with Acklin and Mitchell.
                                      11
called Assistant District Attorney Steven Ruth from the interview

room and stated that Mitchell “wants to know from you guys, if the

information that he provides does pan out, as far as, like, our second

suspect in this murder case, is his murder charge going to be reduced

to something else.” Ruth informed Mitchell that, “if you’re looking

for a deal based upon information that you might be able to bring

forward, all I can tell you is, ‘no sir,’ there is no deal on the table.”

Mitchell continued to press for a deal, at one point stating,

     how can I give you guys everything that y’all want to hear,
     like, y’all all sittin’ here stressin’ “who else is on the
     video?” I know exactly who them two people is on that
     video. I know who else was there. Right, so. Y’all sittin’
     here base, basing your investigation on this when it’s way
     more to the fact, but, my whole thing is, how can I give
     y’all any information when y’all, the only thing y’all can
     do is tell me, “hey, we don’t know, we don’t know what’s
     going to happen once you tell us what we want to hear.
     We can’t, we can’t promise you anything. We’re not, we’re
     not telling you that we’re going to do anything.”

Mitchell continued his attempts to negotiate for a deal, and,

eventually, Detective Yeargin stated as follows:

     I know what you’re asking is, you want a guarantee that
     you’re not going to be charged with murder. Well, here’s
     the thing, Shawn: right now, because Mr. Ruth has not

                                   12
     seen the case and because this is so fresh, because we just
     arrested you the other night, alright? So, the issue is,
     because they don’t have everything to make the charges
     change, what we’re doing is getting something from you
     to validate. That way, when it comes time to go to the
     Grand Jury, which is, you know, which could be soon, that
     you’ll be charged appropriately, instead of with murder.
     Okay? And I’m telling you, from my point of view, I’m the
     one in charge of this case, I will put it in front of the
     District Attorney and say, “hey, this is what he told us,
     this is what we validated, this is what the truth is, he’s
     not the shooter.” Okay? That’s where we could go and
     that’s all I can tell you right now.

Mitchell asked, “[i]f I give you the truth, you’re going to speak on my

behalf and let them know, this is what we feel . . . ,” after which the

detectives reminded Mitchell that the conversation was being

recorded and the prosecutor was listening and taking notes.

Mitchell responded “[a]lright. F**k it,” and gave a statement

admitting that he and Bynum-Horn robbed Acklin. The prosecutor

left the call, but the detectives continued speaking with Mitchell.

And the following exchange occurred:

     Yeargin: Without him on the phone, I’m going to tell you,
              I’m still recording, and I’m going to tell you,
              man to man. Okay? I will take what I’ve got
              right here, we’re going to vet this information
              to make sure it’s accurate and I promise you, if

                                  13
                it is, I will talk to the D.A., and we will charge
                you appropriately. Okay? You will get charged
                with something, but it won’t be murder, in the
                event that this all pans out. Okay?
     Stallings: It may be robbery, home invasion, something
                like that, but it ain’t going to be murder.
     Mitchell: But it wasn’t home invasion, because we didn’t-
     Stallings: You get what I’m saying, though? It may be
                something -
     Yeargin: Something different.
     Stallings: It’s not going to be murder, though, it doesn’t
                sound like. Man. Good luck to you, okay? And
                we got you. It’s not over. Alright.
     Mitchell: My whole thing is, when y’all go to Jay, he’s
                going to shoot.
     Stallings: Oh, we already told them.
     Mitchell: And y’all going to shoot. And if y’all kill him,
                that’s a wrap for me.
     Yeargin: No it’s not.
     Stallings: That’s not true.
     Yeargin: Not true at all.
     Stallings: Because you just told us things that we have
                told nobody, outside of detectives, so.
     Yeargin: And I’m going to tell you right now, you,
                providing that information that keeps me safe,
                knowing what I need to do in order to go into
                that apartment, or that house, that’s going to
                help you out, man. We’re not going to forget.
                Alright? Let’s get you out of here, man.

The interview ended, and Mitchell made no additional incriminating

statements.

     The trial court denied Mitchell’s motion to suppress in part,

                                  14
finding that the “statements made by [Mitchell] to members of law

enforcement on December 21, 2015 . . . were freely and voluntary

given.” The court also denied the motion “as to the statements made

by [Mitchell] to members of law enforcement on December 23, 2015,

up until the point where Assistant District Attorney H. Steven Ruth,

who was present during the statement by telephone, hangs up the

telephone and terminates the call,” concluding that those

statements “have been freely and voluntarily given.” But the trial

court also granted the motion in part, suppressing the portion of

Mitchell’s interview that occurred after Ruth left the call, finding

that “portion not to have been freely and voluntarily given.” Later,

after the hearing on Mitchell’s motion for new trial, the court further

addressed the custodial statements, finding “that Mitchell’s

properly admitted Mirandized statements were not induced by any

hope of benefit. This is especially true because ADA Steve Ruth

abundantly made it clear to Mitchell in no uncertain terms that

there was no deal on the table.” The motion for new trial court also

found that Mitchell’s statements were not induced by threats or fear

                                  15
of injury because, “when taken in context, no person in Mitchell’s

position would have believed that the interviewing detective was

making a credible death threat. The detective’s tone and Mitchell’s

tone combined with his words belie his claims in that regard.”

     (a) Fear of Injury

     Mitchell claims that his December 21 statement was induced

by fear of injury as a result of a “credible death threat” stemming

from the detective’s statements about “Freaky” chasing Mitchell and

beating him up and “put[ting] a gun in [his] mouth.”           When

reviewing a statutory claim of involuntariness,

     the reviewing court accepts the trial court’s
     determinations as to the credibility and weight of
     conflicting evidence unless they are clearly erroneous and
     independently reviews the trial court’s application of the
     law to the facts. De novo review is appropriate, however,
     if the controlling facts can be definitively ascertained,
     exclusively by reference to evidence, such as a recording
     of a police interview, that is uncontradicted and presents
     no questions of credibility.

Matthews v. State, 311 Ga. 531, 542 (3) (b) (858 SE2d 718) (2021)

(citation omitted). “Physical or mental torture is the type of fear of

injury that prevents a confession from being admissible” under

                                 16
OCGA § 24-8-824. Browner v. State, 296 Ga. 138, 142 (2) (765 SE2d

348) (2014).

     Here, the trial court found that “no person in Mitchell’s

position would have believed that the interviewing detective was

making a credible death threat.”          The record supports this

conclusion. Mitchell did not testify at the hearing on the motion to

suppress, and the officers testified that they did not threaten

Mitchell in order to obtain a statement. Reviewing the exchange as

a whole, the record shows that the detective was responding to

Mitchell’s remarks that he would not have killed Acklin because

they were friends. Further, Mitchell’s “statements [and] demeanor,

. . . in the recording of the interview support the conclusion that [the

defendant] was not induced by any brutality or deprivation before or

during the interview or by any perceived threat of future injury.”

Matthews, 311 Ga. at 544 (3) (b). See also Gober v. State, 264 Ga.

226, 228 (2) (443 SE2d 616) (1994) (explaining that the challenged

statement did not violate the former version of OCGA § 24-8-824

because the statement “was not otherwise reasonably likely to

                                  17
induce a fear of injury if [the defendant] invoked his right to

counsel”). Consequently, this claim fails.

     (b) Hope of Benefit

     Mitchell further claims that his December 23 statement was

induced by an improper hope of benefit, arguing that detectives

repeatedly   emphasized       that    Mitchell   would   “be   charged

appropriately, instead of with murder,” if he gave a statement. As

this Court has previously explained, the “slightest hope of benefit

refers to promises related to reduced criminal punishment – a

shorter sentence, lesser charges, or no charges at all.” Budhani v.

State, 306 Ga. 315, 325 (2) (b) (830 SE2d 195) (2019) (citation and

punctuation omitted). However, the record shows that Mitchell was

not promised a reduction in charges prior to making any

incriminating statements. Indeed, Mitchell attempted numerous

times to negotiate with the police and the prosecutor for a reduction

in his murder charge. The prosecutor, however, consistently refused

to engage in such negotiations, clearly telling Mitchell that there

was “no deal on the table.”

                                     18
     Likewise, the detectives did not promise Mitchell that they

would reduce his charges or that he would receive a shorter sentence

prior to him making any incriminating statements. Rather, “[t]he

detectives merely acknowledged that [Mitchell] wanted a deal, that

he perhaps could get some arrangement, and that they would talk

with the district attorney, but it was clear to [Mitchell] that any

agreement would require the assent of the district attorney.”

Shepard v. State, 300 Ga. 167, 170 (2) (794 SE2d 121) (2016)

(emphasis omitted). Moreover, the detectives repeatedly stated that

any reduction in charges would be contingent on their ability to

“validate [Mitchell’s] story.” This Court has previously held that an

officer’s statement urging a defendant to offer information that may

mitigate or justify his role in the crimes does not qualify as an

improper hope of benefit. See, e.g., Dawson v. State, 308 Ga. 613,

621-22 (3) (842 SE2d 875) (2020); Johnson v. State, 295 Ga. 421, 425

(2) (761 SE2d 13) (2014) (no improper hope of benefit where

detective did not “indicate that a confession would result in lesser

charges [but rather] merely suggested that [the defendant] would be

                                 19
well served by offering his version of events as a means of justifying

or mitigating his role in the [crimes]”). Accordingly, we conclude

that the trial court did not err in denying Mitchell’s motion to

suppress on this ground.

     (c) Voluntariness under Constitutional Due Process

     Finally, Mitchell alleges that the State failed to meet its

burden of proof that his statements were voluntary under the

totality of the circumstances. When a defendant challenges the

voluntariness of his statement as a matter of constitutional due

process, a trial court must consider the totality of the circumstances,

with the burden of proof falling on the State to demonstrate the

voluntariness of the statements by a preponderance of the evidence.

See Welbon v. State, 301 Ga. 106, 109 (2) (799 SE2d 793) (2017).

     Here, the record supports the trial court’s determination that,

under the totality of the circumstances, Mitchell’s December 21 and

December 23 statements were made voluntarily as a matter of

constitutional due process. The record shows that, prior to both

interviews, Mitchell was informed of his Miranda rights.         After

                                  20
receiving the verbal and written warnings, Mitchell indicated that

he understood his rights and agreed to speak with officers without

an attorney present. He never asked to stop the interview and, as

discussed above, in the portion of the interview that was not

suppressed, Mitchell was not promised any leniency in charges or

sentencing or coerced into making his statements.6 Indeed, “[t]here

is no evidence of excessively lengthy interrogation, physical

deprivation, brutality, or other such hallmarks of coercive police

activity” during either of Mitchell’s custodial interviews. Drake v.

State, 296 Ga. 286, 291 (3) (766 SE2d 447) (2014). Accordingly, the

trial court did not err by admitting these statements at trial.

      3. Mitchell contends that the trial court erred in sentencing

him to life without the possibility of parole without first considering


      6 Although Mitchell argues that there was a “theme” throughout both
interviews that officers were holding out a hope of “gain,” he has not identified
any specific evidence of an offer of a lesser sentence in any portion of the
interviews that were not suppressed. Further, the hope of benefit offered in
the suppressed portion of the December 23 interview had no causal
relationship to the earlier statements admitted as voluntary. See Pulley v.
State, 291 Ga. 330, 333 (2) (729 SE2d 338) (2012) (holding that law enforcement
promises alone are insufficient to render a confession inadmissible and that
“there must also be a causal connection between the police conduct and the
confession” (citation and punctuation omitted; emphasis in original)).
                                       21
any mitigating or aggravating circumstances that would be taken

into account in a death penalty case. See OCGA § 17-10-30 (b).

However, we have rejected the contention that a trial court cannot

sentence a convicted murder “to life without the possibility of parole

without    first   considering   any    mitigating    or   aggravating

circumstances that would be taken into account in a death penalty

case.” Parks v. State, 305 Ga. 712, 713 (2) (827 SE2d 669) (2019).

As we have explained, a trial court sentencing a defendant for a

murder committed after April 29, 2009, may impose a sentence of

life without the possibility of parole even if the State did not seek

the death penalty in his case, and the court is “not required to recite

that it considered aggravated or mitigating circumstances in doing

so.” Id. at 714 (2). See also Williams v. State, 291 Ga. 19, 20 (1) (727

SE2d 95) (2012) (noting that a trial court need not consider

mitigating factors when sentencing a murder defendant to life

without the possibility of parole), disapproved of on other grounds

by Kimbrough v. State, 300 Ga. 516, 520 n.6 (796 SE2d 694) (2017).

     Mitchell argues that we should overrule Parks and Williams

                                  22
based on “evolving standards of decency” stemming from the United

States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460

(132 SCt 2455, 183 LEd 407) (2012), which held that “mandatory

life-without-parole sentences for juveniles violate the Eighth

Amendment.” Id. at 470 (II). Mitchell’s reliance on Miller, however,

is misplaced, as Georgia law did not mandate that Mitchell receive

a life-without-parole sentence for his murder conviction. See OCGA

§ 16-5-1 (e) (1) (listing the available sentences for a person convicted

of murder as “death[,] . . . imprisonment for life without parole, or

by imprisonment for life”). Moreover, Mitchell was not a juvenile

when he committed the crimes. Accordingly, this claim fails.

     Judgment affirmed. All the Justices concur.




                                  23